Case 1:16-cr-00640-BMC Document 815 Filed 10/10/19 Page 1 of 1 PageID #: 14318



                     F E R T I T TA R E Y NA L , L . L . P.




     October 10, 2019


     VIA ECF
     The Honorable Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re:     United States v. Jeffrey Shulse, et al., No. 1:16-cr-640-BMC

     Dear Judge Cogan:

            We represent Jeffrey Shulse in the above-captioned case. Mr. Shulse was
     indicted in December 2016 and is set for trial in February 2020. We respectfully
     request that Mr. Shulse’s bond conditions be modified to allow him to travel within
     the continental United States with out prior Court approval.

            Both the United States Attorney’s Office and U.S. Pretrial Services are
     unopposed to this request. Mr. Shulse works for a company that has projects in
     multiple states and bids on contracts nationwide. Additionally, although Mr. Shulse
     lives in Texas, he has family members in other parts of the United States.

                                                          Respectfully submitted,

                                                          /s/ F. Andino Reynal

     cc:    All counsel of record via ECF
            Melissa Siberon, U.S. Pretrial Services, via email




            815 Walker St., Suite 1553, Houston TX 77002      Tel: 713.228.5900   www.frlaw.us


                                                 1 of 1
